Citation Nr: 1010899	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-28 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from April 1955 
to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

It is noted that the Veteran's representative has requested 
that all communication from VA be directed to his office as 
the Veteran does not wish to be contacted directly.  

A review of the record regarding this claim reveals that in a 
March 21, 2008 letter the Veteran's representative noted that 
there was a seven page psychological evaluation noted to be 
in support of the Veteran's claim.  The letter contained the 
Veteran's full name and claims number.  The RO indicated that 
the attached medical evidence was for a different Veteran 
with the same first and last name and removed the evidence 
from the Veteran's file to be associated with another 
"correct" Veteran.  The RO then contacted the Veteran's 
representative in April 2008 and indicated that it had 
received evidence from Dr. Melvin Canell, Affiliates in 
Psychology and that the RO was unsure of the Veteran's 
intentions.  The Veteran's attorney responded that same month 
that the March 21, 2008 submission from the Affiliates in 
Psychology evaluation was to support a claim for PTSD.  

The submitted evidence has apparently been removed from the 
Veteran's file, and is pertinent to his claim.  If the 
evidence cannot be located by the RO, the Veteran should be 
afforded the opportunity to resubmit this evidence prior to 
the Board's determination in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the March 21, 
20008 Affiliates in Psychology 
evaluation that the Veteran submitted 
in support of his claim for service 
connection for PTSD that was apparently 
associated with the file of another 
Veteran.  If that evidence cannot be 
located, contact the Veteran's 
representative and inform him that the 
evidence is no longer available.  
Request that the representative 
resubmit that evidence or supply 
complete information and the proper 
forms to allow VA to attempt to secure 
the record.  The representative should 
be informed that he may submit any 
further evidence in support of the 
claim for service connection for PTSD, 
including medical evidence and stressor 
statements.  Allow the appropriate 
amount of time for a response. 

2.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


